Citation Nr: 1717001	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2003.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

No medical provider has diagnosed the Veteran with asthma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records and private treatment records and associated them with the claims file.  

VA has also assisted the Veteran by examining him in November 2011.  The examination was adequate for rating purposes because the examiner conducted an interview and clinical evaluation, and review of the Veteran's medical history and records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection - In General

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Asthma

In November 2011, the VA examiner noted "the claimant reports being diagnosed with asthma," and "the condition has existed since 9/2000."  The examiner reported that there was a "normal gross inspection of the chest and lungs," with "no evidence of tenderness on palpitation."  A chest x-ray was "within normal limits."  The examiner also performed a pulmonary function test (PFT), which also was "within normal limits," resulting in "no discrepancy between the PFT findings and the clinical examination."  Accordingly, the examiner found there "is no diagnosis because there is no pathology to render a diagnosis."  Moreover, the examiner found "no complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention."

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of asthma during the pendency of the appeal.  Moreover, the U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must deny the claim.

The Board acknowledges the multiple statements the Veteran submitted in which he highlights that he was treated for asthma and asthma-like symptoms in service.  VA does not dispute this fact.  Indeed, it finds that this treatment satisfies the second prong of his service connection claim - in-service incurrence.  However, this is only one prong of the three-prong test which the Veteran must meet for VA to service connect his asthma.  Moreover, the Board notes that VA has service connected the Veteran's allergic rhinitis.  To the extent the Veteran is concerned that the rhinitis claim subsumed the asthma claim, it did not.  The Board has considered the asthma claim independently of the rhinitis claim, as they have independent symptomatology.


ORDER

Entitlement to service connection for asthma is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


